CRAWLEY, Presiding Judge,
concurring specially.
I concur in the reversal of the trial court’s summary judgment in favor of CVS and Halstead Contractors. I write specially to note that the result obtained here is supported by D.J. McDonald Stone Co. v. Stern & Marx, 142 Ala. 506, 38 So. 643 (1905), which was decided under a predecessor statute to Ala.Code 1975, § 35 — 11— 218. Although the issue in D.J. McDonald Stone Co. was whether an advance made to a contractor after the owner received notice of a materialman’s lien could defeat or impair the materialman’s lien, the language in the case is instructive:
“The [materialman] having a lien, under the statutes, upon any unpaid balance that may become due under the contract to the contractor, could the owner defeat or impair that lien by advancing money upon the contract to the contractor, without the consent of the lienor and when the contract makes no provision for it? This question must be answered in the negative unless there is some provision to be found in the statutes which authorizes the owner to make such an advance. For clearly, in the absence of some statutory provision, if the contractor ever earned this money by the performance of the contract, ... there is no way by which it could be discharged of the lien except by the consent of the lienor. To hold otherwise would render it impossible to enforce the statute. Indeed, to permit an owner to advance to a contractor a part of the contract price and to thus defeat the lien of a materialman or subcontractor, would confer upon them the power, in every instance, to destroy the purposes of the statutes. If payment may be anticipated and liens destroyed in this way, the statutes may as well be abolished. Where the contractor goes forward with performance under the contract, as here, an advancement of a part of the contract price amounts to no more than a payment to him on account of that performance and can have no greater effect upon the rights of a lienor than a payment to him after he has earned ⅞]”
142 Ala. at 510-11, 38 So. at 645.